—In an action, inter alia, to recover damages for medical malpractice, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Cohalan, J.), entered September 1, 1999, which, upon a jury verdict in favor of the defendants and against her, dismissed the complaint.
Ordered that the judgment is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
Contrary to the plaintiff’s contentions, the preliminary interrogatory submitted to the jury was proper, since the evidence did not support any other theory of liability against the defendants (see, Fridenberger v Modayil, 268 AD2d 457). Bracken, P. J., O’Brien, Smith and Cozier, JJ., concur.